Gleaves Swearingen Potter & Scott LLP September 9, VIA EDGAR AND FASCIMILE Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attn:Terry French, Accountant Branch Chief Gopal Dharia, Staff Accountant Re:New World Brands, Inc. Form 10-KSB for the year December 31, 2007 Filed April 16, 2008 File No. 033-91432 Gentlemen: On behalf of New World Brands, Inc., a Delaware corporation (the “Company”), and pursuant to the applicable provisions of the Securities Act of 1934, as amended, and the rules and regulations promulgated thereunder, please find enclosed for filing with the Securities and Exchange Commission (the “Commission”) a copy of the revised Item 8A to the Company’s Amended Annual Report on Form 10-KSB/A2 (the “Amended Report No. 2”).This Amended Report No. 2 reflects certain revisions to Item 8A of the Company’s Amended Annual Report on Form 10-KSB/A (the “Amended Report No. 1”), as filed with the Commission on May 13, 2008, in response to the comment letter addressed to Shehryar Wahid, dated July 17, 2008 (the “Comment Letter”), from the staff of the Commission (the “Staff”).We note that the Amended Report No. 1 amended certain portions of the Company’s Annual Report on Form 10-KSB, filed with the Commission on April 16, 2008, but the Amended Report No. 1 did not alter the text of Item 8A. We further note that while the Company does not dispute that the SEC both mailed and faxed the Comment Letter to the Company at the Company’s proper address and fax number, the Company does not have record of receiving the Comment Letter.The Company has at all times made its best efforts to respond promptly to all communications from the Commission, and any delay by the Company in responding to the Comment Letter was inadvertent. This letter contains the Company’s responses to the Staff’s comments in the Comment Letter. For your convenience, the Staff’s comments contained in the Comment Letter have been restated below in their entirety, with our responses set forth immediately under the comment. 1. While it appears that you have conducted an evaluation of internal control over financial reporting, it does not appear that you have disclosed your conclusion as Securities Exchange Commission September 9, Page 2 of 2 required by Item 308T(a)(3) of Regulation S-B.Please amend your filing within 10 business days to provide management’s conclusion as to the effectiveness of your internal control over financial reporting. Response: The Company has added the requested disclosure in the form of the revised Item 8Aon Amended Report No. 2 for the year ended December 31, 2. [P]lease consider whether management’s failure to provide the disclosure required by Item 308T(a)(3) impacts its conclusions regarding the effectiveness of your disclosure controls and procedures as of the end of the fiscal year and revise your disclosure as appropriate. Response: The Company has added the requested disclosure in the form of the revised Item 8A on Amended Report No. 2 for the year ended December 31, 2007. Company management, including the Company’s Chief Executive Officer and Chief Financial Officer, performed its assessment of internal controls over financial reporting as of December 31, 2007 and included in Amended Report No. 1 what it believed was the appropriate disclosure information. The Staff determined that management failed to provide the disclosure required by Item 308T(a)(3) of Regulation S-K, and, accordingly, the Company hereby is amending its disclosure and report in response to the Comment Letter.In the opinion of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, the Company’s failure to provide the disclosure required by Item 308T(a)(3) does not impact management’s conclusions regarding the effectiveness of the Company’s disclosure controls and procedures as of December 31, 2007. In connection with the responses to your comments, New World Brands, Inc. hereby acknowledges the following: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company hopes that the foregoing has been responsive to the Staff’s comments.
